202 F.2d 954
GAMBLE ENTERPRISES, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 11405.
United States Court of Appeals Sixth Circuit.
April 10, 1953.

PER CURIAM.


1
In pursuance of a mandate from the Supreme Court of the United States, after the announcement of its decision, 73 S.Ct. 560, reversing our judgment of May 9, 1952, 196 F.2d 61.


2
It is now ordered that our judgment and order are set aside and held for nought and the cause is remanded to the National Labor Relations Board for further proceedings not inconsistent with the opinion and mandate of the Supreme Court.